Citation Nr: 0312983	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from October 1984 to 
November 1988.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs Regional 
Office & Insurance Center (VAROIC) in Philadelphia, 
Pennsylvania.  In March 2002, the veteran testified before 
the undersigned Veterans Law Judge (formerly member of the 
Board) during a videoconference hearing.  

In July and September 2002, and April 2003, the Board 
undertook additional development of the issue listed on the 
front page of this remand pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  In a letter dated in February 2003, the Board 
informed the veteran of the VCAA and the evidence needed to 
substantiate his claim and what evidence he was responsible 
for obtaining.  38 U.S.C.A. § 5103(a) (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  In that decision, the 
Federal Circuit also determined that the Board's VCAA notice 
was inadequate because it limited the time period for 
submitting necessary evidence to 30 days rather than the 
statutorily mandated one year.  

In a March 2002 statement in support of claim (VA Form 21-
4138), the veteran noted that he waived local regional office 
consideration of any additional evidence and records which 
were submitted in support of his claim.  In July 2002, the 
veteran's motion to advance his case on the Board's docket 
was granted.  In April 2003, in response to the February 2003 
VCAA letter, the veteran notified the Board that he had no 
additional evidence to submit, and that he wished the Board 
to proceed with his appeal.  

The Board additionally notes that in a VA Form 21-4138, dated 
in April 1997, the veteran raised the issue of service 
connection for a low back disorder.  During his 
videoconference hearing, the veteran reported that he had a 
residual painful scar as a result of his left shoulder 
surgery in 1990.  While neither of the issues noted are in 
appellate status, they are referred to the RO for development 
as is warranted.  

The issue of entitlement to service connection for cervical 
radiculopathy will be discussed in the remand section of this 
decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's left shoulder disability demonstrates 
motion of the minor arm limited to 25 degrees from the side 
due to pain.  


CONCLUSION OF LAW

The criteria for an increased rating to 30 percent for a left 
shoulder disability have been met.  38 U.S.C.A. §§ 1155; 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

As noted above, in a February 2003 letter to the veteran from 
the Board, the veteran was informed of the VCAA and the 
evidence he was to obtain and which evidence VA would obtain.  
The veteran was also placed on notice of the evidence needed 
to substantiate his claim.  The veteran has not identified, 
nor is the Board aware of, additional evidence that needs to 
be obtained with respect to his claim.  These steps have 
served to advise the veteran of the evidence needed to 
substantiate his claim, of what evidence he was responsible 
for obtaining, and of what evidence VA was responsible for 
obtaining.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA requires that VA afford an examination or obtain a 
medical opinion when there is a competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the 
record is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103A(d).  A medical examination was afforded the veteran 
in August 2002 with respect to his claim.  

The Board thus concludes that, the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claim.  



Factual Background

A review of the evidence reflects that during a January 1989 
VA examination, the veteran was noted as reporting that he 
was right handed.  

In a May 1989 rating decision, the veteran was service 
connected for residuals of a left shoulder strain and awarded 
a noncompensable evaluation.  In June 1990, the veteran 
underwent acromioplasty and distal clavicle resection of the 
left shoulder.  In a December 1990 rating decision, the 
veteran's disability rating was increased to 10 percent.  

Treatment records from the Berkshire Orthopedic Associates, 
dated in April 1992, reflect a finding by Gary Canner, M.D., 
that the veteran originally suffered a left brachial plexus 
injury with an acromioclavicle (AC) joint injury.  
Subsequently, the veteran had gone on to develop a thoracic 
outlet with poor function of the scapular thoracic joint, and 
possibly a reflex sympathetic dystrophy (RSD) in the left 
upper extremity.  

In May 1993, the veteran sought an increased rating for his 
service-connected left shoulder disability.  

On VA examination in June 1993, the examiner noted a painless 
range of motion with abduction to 60 degrees, flexion to 65 
degrees, extension to 25 degrees, and internal and external 
rotation to 15-20 degrees.  In a July 1993 rating decision, 
the RO increased the veteran's disability rating to 20 
percent.  

On VA examination in July 1994, range of motion of the left 
shoulder was flexion to 90 degrees, abduction to 90 degrees 
and very painful, as well as internal rotation to 45 degrees.  
The diagnosis included a finding of severe decrease in range 
of motion of the left shoulder.  

In February 1995, the veteran underwent a nerve conduction 
study (NCS) and electromyography (EMG).  The findings were 
compatible with a chronic C6, C7 radiculopathy on the left 
side.  There was no evidence of median or ulnar nerve 
entrapment neuropathy.  There was no evidence of peripheral 
neuropathy, brachial plexopathy or myopathy.  Bilateral 
median and ulnar distal motor and sensory latencies were 
slightly abnormal, but this was noted as most likely due to 
the veteran's cold distal extremities.  

In March 1995, a magnetic resonance imagining (MRI) scan was 
performed on the veteran's left shoulder.  The impression 
noted that there was no evidence of a full thickness rotator 
cuff tear, but an increased signal in the T2 sequence in the 
supraspinatous tendon which could represent a partial tear.  
Postoperative changes were also present about the 
acromioclavicular joint.  

An April 1995 VA progress note reflects range of motion of 
the left shoulder as forward flexion and abduction to 130 
degrees, and exterior rotation to 60 degrees.  The examiner's 
impression noted left shoulder pain with MRI evidence of 
signal in superspinatus tendon.  The examiner opined that 
nerve impingement was doubtful.  

A July 1995 treatment record from Berkshire Orthopedic 
Associates reflects that, the veteran exhibited brachial 
plexus symptoms when reaching as well as with abduction.  
Clinical evaluation revealed the veteran lacked the last 15 
degrees  of abduction.  There was no supraspinatus or 
infraspinatus weakness, but equivocal impingement.  There was 
pain in the region of the left thoracic outlet and coracoid.  
The MRI was noted as revealing some left rotator cuff 
tendonitis.  

A May 1996 radiographic study of the veteran's left shoulder 
revealed no significant abnormality.  

In June 1996, the veteran was medically examined for VA 
purposes.  Clinical evaluation revealed restrictive motion of 
the left shoulder especially when the veteran removed his 
shirt.  Forward flexion was to 110 degrees and abduction to 
120 degrees, both limited with pain.  The veteran had pain 
with all movements of his left shoulder, especially with 
crossed abduction or hyperabduction as well as impingement 
testing.  There was no evidence of instability.  The 
examiner's impression was status post left shoulder 
acromioplasty and distal clavicle resection with possible 
neuropathic compromise.  The examiner noted that it was 
difficult to delineate the exact evidence of the veteran's 
neuropathic complaints.  He also noted that he could not rule 
out a diagnosis of RSD of the left shoulder due to the 
significant exacerbation of the veteran's symptoms with 
minimal exam.  

A March 1997 statement from Dr. Canner reflects an opinion 
that the veteran had a left brachial plexus injury with some 
degenerative arthritis of the AC joint.  Dr. Canner also 
reported that he did not believe the veteran had cervical 
radiculopathy, but instead a left brachial plexus problem 
made worse during the veteran's acromioplasty and AC joint 
arthroplasty in 1990.  

An MRI scan of the cervical spine in June 1998 revealed 
degenerative disc disease, most marked at C4-5 and C5-6, with 
osteophyte formation and small disc protrusions producing 
severe cord compression.  There was also evidence edema or 
myelomalacia of the spinal cord at C4-5.  

In December 1997, the veteran underwent an additional NCS and 
EMG.  The findings were compatible with multilevel cervical 
radiculopathy on the left side.  There was no evidence of 
median or ulnar nerve entrapment neuropathy, peripheral 
neuropathy, brachial plexopathy or myopathy.  

In October 1998, the veteran underwent a two-level cervical 
spine fusion at C4-6.  

A May 1999 physical therapy progress note reflects the 
veteran to have decreased range of motion and strength in the 
left shoulder.  He was noted as having possible supraspinatus 
and/or rotator cuff tendonitis.  

On VA examination in May 1999, the veteran reported 
difficulty lifting anything with his left (noted as right) 
upper extremity, particularly above his left shoulder height.  
He described weakness and paresthesias with a tingling 
sensation radiating down the upper extremity to the thumb, 
index, and middle finger of the left upper extremity.  On 
clinical evaluation there was no evidence of laxity of the 
joint.  Abduction was limited from 0-110 degrees.  Forward 
flexion was from 0-130 degrees.  There was also decreased 
sensation in the lateral cord distribution of the left (noted 
as right) upper extremity associated with a brachial plexus 
lesion.  The examiner's impression was acromioplasty with 
evidence of restricted range of motion with no evidence of 
fatigability or incoordination or laxity of the joint.  The 
examiner also reported that the veteran had evidence of a 
brachial plexus lesion which was purely sensory with no motor 
deficits and no weakness.  The veteran was noted to be prone 
for exacerbations of both conditions, some days worse than 
others.  The examiner commented that it was not possible to 
predict the degrees of restricted range of motion with 
exacerbations.  

A March 2000 VA consultation report notes that on clinical 
evaluation, there was pain with range of motion of the left 
shoulder.  Abduction of the left shoulder was to 85 degrees 
with grimacing noted at the end of range.  The physician 
noted that the veteran had diffuse tendonitis-type symptoms.  
An additional clinical note, also dated in March 2000, 
reflects that on evaluation, the left AC joint was 
hypertrophic and when it was palpated the veteran developed 
paresthesias shooting into his left arm, and his left hand 
became numb.  There was also hyperflexia suggestive of 
residuals of myelopathy.  The physician's impression was that 
the principal problem remained the veteran's left shoulder 
which probably involved an entrapment of the proximal median 
nerve but there were no definite findings to identify which 
nerve was involved.  

On VA examination in March 2001, the veteran reported chronic 
pain in his left shoulder, with instability of the shoulder, 
some days worse than others.  On clinical evaluation, 
abduction and flexion were limited from 0-100 degrees.  
Neurological examination demonstrated absent biceps reflex on 
the left side with decreased strength in the biceps and 
deltoid.  The examiner's impression was status post-surgery 
of the left shoulder with physical examination suggestive of 
reduced range of motion.  There was also a moderate degree of 
fatigability along with laxity of the joint.  It was also 
noted that there was no evidence of incoordination at the 
time of examination superimposed upon cervical radiculopathy.  

A November 2001 X-ray of the left shoulder revealed 
osteochondroma of the mid-left humerus, but otherwise no 
focal abnormality.  

A VA orthopedic consultation note, also dated in November 
2001, reflects the veteran's report of discomfort as upper 
extremity pain and numbness and tingling originating from his 
neck and radiating down posteriorly and anteriorly over his 
left shoulder and down into his left upper extremity.  The 
diagnosis was neck and left upper extremity pain, most likely 
due to cervical radiculopathy.  It was noted that there was 
not any evidence that would suggest that the veteran's left 
shoulder was a primary problem, but that his symptoms were 
mostly related to his cervical pathology.  

A January 2002 consultation report notes that, the veteran 
had had duplex studies of the upper extremities to rule out 
thoracic outlet syndrome, and that these were normal.  

At his March 2002 hearing, the veteran reported that he had 
been let go from two jobs because of his service-connected 
left shoulder.  The veteran testified that he could not lift 
his left arm over his head without shooting pain down the 
back of the arm and his hand going numb.  He reported that 
there were popping sounds in the joint, and that the left 
shoulder had last dislocated in 1993.  

An April 2002 VA neurology consultation report notes that on 
clinical evaluation, there was reported by the veteran an 
intense, shooting-electrical radicular pain on left arm 
abduction and adduction to resistance, that traveled to the 
veteran's shoulder and down the region of the long thoracic 
nerve.  It was noted that a March 2002 MRI had revealed 
interval worsening of bilateral foraminal stenosis especially 
at levels C4-5 and C5-6.  

A May 2002 consultation report reflects the veteran's 
reported history of working on modulators-fiber optics until 
his job was terminated in October 2001.  The veteran was 
noted as understanding that after his cervical laminectomy he 
was to limit any lifting but no particular restriction was 
given.  The veteran reported pain from the cervical area into 
the left lateral arm and under the shoulder blades.  The 
physician noted that an MRI in April 2000 had been negative 
with regards to the left brachial plexus.  The impression 
included increased cervical and left upper extremity 
radicular symptoms.  

A June 2002 urgent-care progress note reflects the veteran's 
report of dislocating his left shoulder.  He reported having 
pulled something in his left shoulder after a fall.  On 
evaluation, there was no radiation of pain, and the veteran 
was noted as grabbing the top of his left shoulder.  He was 
also noted to have very little range of motion secondary to 
the pain.  The physician's impression was left shoulder pain 
status post pulling.  

On VA examination in August 2002, the veteran reported that 
he had pain in his left shoulder and almost any movement of 
the shoulder would aggravate the pain, but especially 
reaching above shoulder height.  The examiner noted that the 
veteran had not worked in over a year, primarily because of 
neck symptoms.  On clinical evaluation, forward flexion and 
abduction were from 0-150 degrees.  There was some crepitus 
with motion.  The examiner noted that he could not 
demonstrate definite instability of the glenhumeral joint of 
the left shoulder by manipulation, but there were 
apprehensions with wide abduction and external rotation.  
There was no demonstrable instability of the left AC area, 
with diffuse tenderness all about the left shoulder, not well 
localized.  Forward flexion of the shoulder against 
resistance was slightly painful, but not grossly different 
from the right shoulder.  There was no muscle atrophy by 
measurement in the left upper extremity.  Grip strength was 
excellent and there was no sensory deficit.  A radiographic 
study of the left shoulder showed slight thinning of the 
superior inferior dimension of the acromion and also showed 
absence of a portion of the distal end of the clavicle.  The 
films were noted as otherwise unremarkable.  The examiner's 
impression included chronic tendonitis and bursitis of the 
left shoulder.  

In October 2002, the VA physician who had examined the 
veteran in August 2002, offered an addendum to his 
examination report.  The physician reported that the veteran 
appeared to have two sources of pain in the left shoulder and 
remainder of the upper extremity.  One of these was the 
injury to the shoulder in service, and the other due to 
cervical radiculopathy.  The examiner opined that the pain at 
rest which radiated from the neck across the shoulder and 
down the extremity and also which was aggravated by movements 
of the neck, was related to the cervical problem.  With 
respect to the pain the veteran experienced when he was 
examined, it appeared to the examiner to be related to the 
mechanical problem in the shoulder.  This was aggravated by 
abduction and flexion and consisted of pain with motion.  The 
examiner further indicated that it was difficult to quantify 
how much pain in the shoulder and extremity was related to 
each source.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, DC 5003.

The evidence reflects that the veteran is right-handed; 
hence, as his disability is of the left shoulder, the ratings 
for the minor shoulder and arm will be considered.  

Under 38 C.F.R. § 4.71a, DC 5201, for "Arm, limitation of 
motion," a 20 percent rating is warranted when motion of the 
arm is limited midway between the arm and shoulder.  A 30 
percent rating is warranted when motion of the major arm is 
limited to 25 degrees from the side.  

Other diagnostic codes are also available for evaluating 
disabilities of the arm, and would allow for a higher 
disability rating.  Under DC 5200, "Scapulohumeral 
articulation, ankylosis," a 30 percent rating is warranted 
for intermediate ankylosis between favorable and unfavorable, 
and a 40 percent rating is warranted for unfavorable 
ankylosis, with abduction limited to 25 degrees from the 
side.  Under DC 5202, "Humerus, other impairment," a 40 
percent rating is warranted for fibrous union of the humerus, 
a 50 percent rating is warranted for nonunion of the humerus 
(false flail joint), and a 70 percent rating is warranted for 
loss of the head of the humerus (flail shoulder).  

The Board notes that standard range of motion of the shoulder 
is 180 degrees flexion and abduction, and 90 degrees internal 
and external rotation.  38 C.F.R. § 4.71, Plate I. (2002).  

Bursitis and Tenosynovitis (DCs 5019 and 5024, respectively) 
will be rated on limitation of motion of the affected parts, 
as degenerative arthritis.  

Analysis

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The RO 
has assigned a 20 percent evaluation for the veteran's left 
shoulder disability, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, DC 5201.  

In reviewing the record, the Board is cognizant that a 
private physician, Dr. Canner, reported that the veteran did 
not have cervical radiculopathy, but a brachial plexus 
disorder. In addition, a few examining VA physicians have 
reported the possibility of nerve impingement, RSD, and 
thoracic outlet syndrome.  Diagnostic reports associated with 
MRI scans reflect cord compression and foraminal stenosis of 
the cervical spine.  In addition, NCS/ EMG studies have 
revealed multilevel cervical radiculopathy on the left side 
without evidence of median or ulnar nerve entrapment, 
neuropathy, peripheral neuropathy, brachial plexopathy or 
myopathy.  

Range of motion studies for flexion and abduction during the 
most recent VA examination in August 2002 were 0-150 degrees.  
The examiner did not comment on the specific excursion of 
pain, but the veteran has consistently complained of pain in 
his left shoulder with all movements, with the pain more 
severe when he lifts his left arm over his shoulder.  In the 
October 2002 VA addendum, the veteran's left shoulder pain 
was reported as originating from both cervical radiculopathy 
as well as post-surgical changes in the shoulder resulting in 
mechanical problems.  At the same time, the veteran was noted 
to complain of pain in all movements of his left shoulder.  
The examiner was unable to quantify how much pain was 
actually due to the cervical radiculopathy, and how much was 
due to residual changes in the left shoulder.  Various 
diagnostic studies, to include X-rays and MRI scans, have 
been essentially normal.  Findings have been noted to include 
bursitis and tendonitis of the AC joint.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
its decision, and that a part which becomes painful on use 
must be considered seriously disabled.  In this instance, the 
veteran has complained of pain with range of motion of his 
left arm and the VA examiner has been unable to quantify 
whether the pain is related to the mechanics of the veteran's 
service-connected left shoulder disability or to his 
nonservice-connected cervical spine disorder with 
radiculopathy.  Given the veteran's consistent complaints, 
and consideration of additional limitation of motion during 
exacerbations due to pain, the Board finds there is 
reasonable doubt as to whether motion of the minor arm is 
limited to 25 degrees from the side.  
Finding all reasonable doubt in favor of the veteran, an 
increased rating to 30 percent is warranted under 38 C.F.R. 
§ 4.71a, DC 5201.  This is the highest rating under this 
Code.  

Additionally, the Board has considered DC's 5200 and 5202.  
However, the evidence does not reflect ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
respectively.  Therefore, the veteran's claim must fail when 
considering these additional codes, and a rating greater than 
30 percent is not warranted.  

On the foregoing record, the Board concludes the criteria for 
a 30 percent rating have been met.  38 C.F.R. § 4.71a, DC 
5201.  

The Board has also considered the veteran's claim under the 
provisions of 38 C.F.R. § 3.321 (2002), but finds in this 
case the veteran's disability has not required any periods of 
recent hospitalization.  Therefore, the need for frequent 
periods of hospitalization has not been shown.  The veteran 
has reported that the left shoulder disability interferes 
with his ability to be employed.  The veteran has been 
diagnosed with cervical stenosis and radiculopathy, for which 
he has undergone a cervical laminectomy.  The veteran is 
limited in how much he can lift as result of the laminectomy.  
Additionally, the veteran has also been diagnosed with a low 
back disability.  The VA examiner in August 2002 noted that, 
the veteran had not worked in a year, primarily due to his 
neck symptoms.  Furthermore, the veteran filed a claim for 
entitlement to a total disability rating based on individual 
unemployability.  The claim was denied by the RO and the 
veteran has not appealed that decision.  

The Board notes that the veteran's 30 percent evaluation 
contemplates the average impairments of earning capacity 
associated with severe limitation of motion of his left 
shoulder.  Therefore, the Board finds that the disability 
does not present such an unusual disability picture that 
referral for extraschedular consideration is warranted.  


ORDER

Entitlement to a 30 percent rating for a left shoulder 
disability is granted, subject to the controlling laws and 
regulations governing monetary disbursements.  



REMAND

In reviewing the record, the Board notes that in a January 
1997 rating decision, the RO noted the issue of service 
connection for cervical radiculopathy as secondary to the 
veteran's service-connected left shoulder disability.  The 
decision also noted that service connection for cervical 
radiculopathy was denied.  In an April 1997 statement in 
support of claim, the veteran's representative noted, 
"Veteran claims his neck injury was sustained at same time 
as [service-connected] shoulder injury, and claims that this 
condition has increased in severity.  Veteran has continued 
to claim this neck injury as [service connected] and occurred 
at the same time as [service-connected] shoulder injury."  

Under 38 C.F.R. § 20.201 (2002), the Notice of Disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  The Board finds in this instance that the 
representative's April 1997 statement regarding the veteran's 
neck disability may be reasonably construed as a notice of 
disagreement to the RO's January 1997 decision on that issue.  
38 C.F.R. §§ 20.201 and 20.300 (2002).  As such, the RO has 
not provided the veteran with a statement of the case in 
response to this notice of disagreement.  Because the notice 
of disagreement placed the issue in appellate status, the 
matter must be remanded for the RO to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

As such the veteran's claim is REMANDED to the RO for the 
following action: 

The RO should provide the veteran with a 
statement of the case addressing the 
issue of entitlement to a service 
connection for cervical radiculopathy.  
This issue should be returned to the 
Board for further consideration only if 
the veteran perfects a timely appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

